Citation Nr: 1749406	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-07 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 10 percent for a right wrist disability.

4.  Entitlement to a rating in excess of 10 percent for right carpal tunnel syndrome.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1987 to August 1987, from November 1990 to June 1991, and from July 2002 to April 2003.  [He also had an additional period of active duty service from September 2006 to August 2009, but was discharged under other than honorable conditions for that period.]  These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2010, September 2010, and February 2015 rating decisions by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran participated in a hearing before a Decision Review Officer (DRO) and in a videoconference hearing before the undersigned in February 2012 and September 2016, respectively; transcripts of both hearings are in the record.  In February 2017, these matters were remanded for additional development.

The issue of entitlement to service connection for anxiety and depression (to include as secondary to service-connected PTSD) has been raised by the record in a July 2013 VA Form 21-526EZ, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Although this issue has been referred to the AOJ before, it has still not been adjudicated by the RO.  Because the Board does not have jurisdiction over this issue, the AOJ must adjudicate this issue.  It is hereby again referred to the AOJ for appropriate action.  38 CFR 19.9(b) (2016); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

The February 2017 Board remand provided several instructions for the RO: (1) obtain all outstanding treatment records; (2) issue a statement of the case (SOC) regarding the Veteran's claim of service connection for a back disability; (3) schedule the Veteran for contemporaneous examinations to assess the current severities of his service-connected PTSD, right wrist disability, and right carpal tunnel syndrome; and (4) develop the Veteran's claim for TDIU.

Although none of the remand directives were fulfilled, these matters were inexplicably returned to the Board in September 2017.  Unfortunately, the Board has no choice but to remand these matters again for adjudication.  To proceed otherwise would lead the Board to err as a matter of law in failing to ensure compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify the provider(s) of any and all private evaluations and/or treatment he has received for the disabilities on appeal, and to provide authorizations for VA to secure the complete records of all such private evaluations and treatment.  The AOJ should secure for the record complete clinical records of all evaluations and treatment (records of which are not already associated with the record) from the providers identified.  If any records requested are unavailable, the reason must be explained for the record.  [The AOJ must notify the Veteran that he should obtain such records himself and provide them to VA if he does not provide the requested releases.]  

The AOJ should also specifically obtain for the record the complete clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for the disabilities on appeal.

2.  The AOJ should ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information and to authorize VA to contact his previous employer(s) for additional information regarding his employment.

3.  The AOJ should arrange for a psychiatric evaluation of the Veteran to assess the current severity of his service-connected PTSD.  His record must be reviewed by the examiner in conjunction with the examination.  The examiner should also have available for review the 38 C.F.R. § 4.130 criteria for rating mental disorders.   Based on review of the record and interview and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please describe the presence or absence of each symptom listed in the criteria for ratings above 70 percent (and also note any symptoms of similar gravity found that are not listed, to include the degree of severity of each and impact on function).  

(b) Please also specifically comment on the overall impact the service-connected PTSD has on occupational and daily activity functioning.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).  

4. The AOJ should arrange for an orthopedic examination of the Veteran to determine the current severity of his service-connected right wrist disability and right carpal tunnel syndrome.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and interview and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please describe all symptoms and manifestations of the Veteran's service-connected right wrist disability and right carpal tunnel syndrome (specifically noting any symptoms found that are not listed in the rating criteria), and describe their degree of severity and impact on function.

(b) Range of motion studies should include active and passive motion and weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.

(c) Please specifically comment on the overall impact the service-connected right wrist disability and right carpal tunnel syndrome have on occupational and daily activity functioning.

If the Veteran is not experiencing a flare up at the time of the examination, the examiner should ask the Veteran to describe the frequency, severity, duration, and type of symptoms experienced during flare ups and the examiner should provide an opinion based on that information.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).  

If the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state AND explain why an opinion cannot be provided without resort to speculation, to include whether an opinion is beyond what may reasonably be found (based on the evidence of record and current medical knowledge).

5. The AOJ should issue an appropriate SOC addressing the issue of the Veteran's claim of service connection for a back disability.

6.  The AOJ should then review the record, arrange for any further development suggested by additional evidence received, and re-adjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).



